                    Case 20-15173-RAM      Doc 125    Filed 07/17/20   Page 1 of 4




          ORDERED in the Southern District of Florida on July 17, 2020.




                                                              Robert A. Mark, Judge
                                                              United States Bankruptcy Court
_____________________________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                      www.flsb.uscourts.gov

       In re:                                                Chapter 11

       MIDTOWN CAMPUS PROPERTIES, LLC,                       Case No. 20-15173-RAM

                   Debtor.
       ___________________________________/

                      ORDER GRANTING DEBTOR’S ORE TENUS MOTION TO
                    APPROVE FORM OF LETTER AND WAIVER OF AUGUST RENT

                THIS MATTER came before the Court for a hearing, on July 16, 2020 at 3:00 p.m.

        (“Hearing”) in Miami, Florida, upon Asset Campus USA, LLC’s Expedited/Emergency Motion

        To Set Expedited Deadline For Debtor To Assume or Reject Its Executory Contract Or, In

        The Alternative, For Relief From Automatic Stay To Terminate The Contract [ECF No.

        108](the “Motion”).   At the Hearing, counsel for the Debtor made an Ore Tenus Motion

        seeking approval of Form Letter and Waiver of August Rent (“Ore Tenus Motion”) in
               Case 20-15173-RAM             Doc 125       Filed 07/17/20        Page 2 of 4




 connection with the filing of Motion. The Court finds that: (i) it has jurisdiction over the

 matters raised in the Ore Tenus Motion pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this is a

 core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), and that this Court may enter a final

 order consistent with Article III of the Constitution; (iii) venue is proper before this Court

 pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested in the Ore Tenus Motion is

 in the best interest of the Debtor, its estate, creditors and other parties-in-interest; and (v)

 upon review of the record before the Court, including the statements made by counsel at the

 hearing, and for the reasons set forth on the record, which are incorporated herein by reference,

 good and sufficient cause exists to grant the relief requested. Accordingly, it is

        ORDERED as follows:

        1.       The Ore Tenus Motion is GRANTED.

        2.       Asset Campus USA, LLC is authorized to disseminate the form letter attached

hereto as Exhibit “A” to all prospective Residents of Midtown Apartments.

        3.       The Debtor is authorized to waive the August rent in full for those Residents

choosing to delay commencement of the Lease Term to August 17, 2020.

        4.       The Court retains jurisdiction over any matter or dispute arising from or relating

to the implementation of this Order.


                                                     ###
Submitted by:
Paul J. Battista, Esq.
Genovese Joblove & Battista, P.A.
Counsel to Debtors-in-Possession
100 Southeast Second Street, Suite 4400
Miami, FL 33131
Telephone: (305) 349-2300
pbattista@gjb-law.com
(Attorney Battista is directed to serve a signed copy of this Order upon all interested parties, and to file a
Certificate of Service with the Court).

                                                       2
              Case 20-15173-RAM             Doc 125       Filed 07/17/20      Page 3 of 4




<DATE>


    Dear Midtown Resident,

     The owner of Midtown has directed us to update you on the status of your lease at Midtown and
    your upcoming occupancy.         Midtown understands that there may be some confusion and
    misinformation in the market concerning the status of your occupancy and the completion of
    construction of the Midtown project. Midtown wants to assure you that it is its goal to be fully
    transparent with you and keep everyone informed and up‐to‐date on the progress of its new
    community. Unfortunately, the owner recently experienced a delay in the completion of
    construction of Midtown due to several issues that converged at the same time. To that end, the
    owner was forced to file for reorganization under Chapter 11 of the Bankruptcy Code. However, the
    owner has since reached an agreement with a lender that has been funding the project, and as a
    result construction has continued towards completion. In addition, the owner has also engaged a
    new general contractor. However, due to certain delays with the project, we will be unable to
    accommodate your August 1, 2020 move‐in date. Notwithstanding that delay, the owner’s
    construction team has been working hard to complete construction on the first two Phases of the
    project and anticipates that Midtown will be ready for move‐in on August 17, 2020. The owner is
    unable to provide you substitute living accommodations. Further, the owner does not anticipate the
    completion of Midtown’s courtyard, lounge, and recreation center until later this fall. Midtown
    sincerely apologizes for any inconvenience that this news may bring. Midtown understands that you
    and your roommate(s) chose to make Midtown your home, for which Midtown is truly grateful. In an
    effort to make this delay as seamless as possible, Midtown is providing you the following two options:

    1) Delay Commencement of Your Lease Term: With fall semester classes at the University of Florida
       scheduled to start on August 31st and at Santa Fe College on August 24th, we are giving all tenants
       the option of delaying the start date of their lease term until August 17th. If you chose this option,
       we will waive your August rent in full. Your first lease payment will be due September 1st. Please
       notify us by July 23, 2020 at 5:00 PM if you elect this option.

    2) Lease Termination: If you are uncomfortable with the above option, then we will agree to
       terminate your 2020‐2021 lease agreement in its entirety so long as you notify us in writing by
       no later than 5:00 PM EST on July 23, 2020. After this deadline, cancellation will no longer be an
       option. If you elect to terminate your lease, our leasing staff will be available to answer questions
       and assist in locating suitable alternate arrangements in the area if needed.

If Midtown does not hear from you by the July 23rd deadline date, we will assume that you have elected
to delay the commencement date of your lease term until August 17th as set forth in Option #1, above.

Midtown will provide additional updates as necessary as more information pertaining to move‐in
becomes available in the upcoming weeks. If you, your roommate(s), or your parents have any
              Case 20-15173-RAM          Doc 125     Filed 07/17/20     Page 4 of 4



questions/concerns, please do not hesitate to contact office staff. Contact information and hours of
operations are below for reference:

       Leasing Office Phone Number:
       Email:
       Hours of Operation:

Sincerely,
